Citation Nr: 0838508	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-21 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Cleveland, Ohio, which granted service connection for 
PTSD and assigned an initial disability rating of 30 percent.  

In September 2008, the veteran submitted additional evidence 
to the RO after this appeal was certified to the Board.  See 
38 C.F.R. §§ 20.800; 20.1304(c) (2007).  The veteran properly 
waived initial consideration by the Cleveland RO, the Agency 
of Original Jurisdiction (AOJ) in this case.  See 38 C.F.R. 
§§ 19.37(b), 20.1304(c).  The Board may consider the 
evidence.  See 38 C.F.R. § 19.9(b)(3).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The additional evidence the veteran submitted is a copy of an 
award letter from the Social Security Administration (SSA), 
indicating the veteran was to receive benefits for total 
disability from July 2005 forward.  The award letter does not 
identify the disability for which this award compensates the 
veteran.  Where VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits and 
the supporting medical documents on which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, the 
Board must remand this matter so the RO may gather these 
potentially relevant records.





Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the SSA decision 
granting the veteran benefits as described 
in his September 18, 2008, correspondence, 
and the supporting medical documents on 
which that decision was based.

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate SSOC, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

In addition, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

